DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed 07/21/2022.
Claim 20 has been amended and is hereby entered.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 has the status identifier of “Previously Presented”, however contains the markup “…a second satellite”.  Examiner believes the underlining of “second satellite” is a typographical error.  Appropriate correction is required.


Response to Arguments

Applicant's arguments filed 07/21/2022 regarding claims 1-20 rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive:
Applicant argues #1:
The Final Office Action alleges that Applicant's claimed embodiments are directed towards commercial or legal interactions. Final Office Action, p. 6. Such commercial or legal interactions are considered certain methods of organizing human activity. M.P.E.P. §2106.04(a)(2), subsection II. Applicant respectfully submits that the claimed embodiments do more than merely recite agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations within the category of commercial or legal interactions. See M.P.E.P. §2106.04(a)(2), subsection II(B). Rather, claim 1, for example, recites a non-transitory computer-accessible medium having stored thereon computer-executable instructions, wherein, when a computer hardware arrangement comprising a microprocessor in data communication with a database containing historical location information for a plurality of satellites executes the instructions, the computer arrangement is configured to perform procedures relating to a specific method for fraud detection based on network and satellite coverage areas.
As the instant specification explains, communication satellites that communicate with Point of Sale ("POS") devices for the purpose of completing transactions do not provide geolocation information. Specification, paragraph [0003]. Accordingly, location information about the POS device is generally not used for fraud detection. Id. Applicant submits that claim 1 is directed to a unique, technical implementation of systems and methods for determining whether a transaction at a point-of sale device is valid or fraudulent without requiring knowledge of precise geo-coordinates for the point-of-sale device. See, e.g., Specification, paragraph [0019]. Applicant submits that claim 1 is not directed to a commercial or legal interactions, or to organizing human activity more broadly, and instead recites a technical innovation that improves upon existing fraud detection technology. See, e.g., Specification, paragraphs [0003] and [0019].

Examiners response:
Examiner respectfully disagrees, the computer arrangement in the claims does not render the claims eligible under 35 USC 101, as the generic computer components are merely being used as tools for applying the abstract idea.  The computer components of the instant applications are being used to access information about the satellites from a database, then analyzing the satellite information and information associated with transactions to determine if a transaction is fraudulent, this is merely applying the abstract idea with generic computer components.  With regards to the satellites communicating with POS devices, the claims are much broader in that the claims do require satellites communicating with POS devices or even the satellites performing any communications.  The claims are merely analyzing data related to the satellites accessed from a database, this similar to Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011) (collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind), and  Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018) (in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.).

Applicant argues #1:
Assuming arguendo that claim 1 is directed to a commercial or legal interaction, Applicant further submits that claim 1 is not directed to organizing human activity. The 2019 Revised Patent Subject Matter Eligibility Guidance stated that an invention is not directed to a judicial exception if the recited judicial exception is integrated into a practical application. 84 Fed. Reg. 50 at 54. This is applicable to claim 1, which recites a non-transitory computer-accessible medium having stored thereon computer-executable instructions and a particular computer hardware arrangement, including a microprocessor in data communication with a database containing information for a plurality of satellites, for performing specific procedures in accordance with those instructions. Applicant submits that none of the elements of claim 1 are directed towards organizing human activity, and instead the elements of claim 1 are directed towards performing a transaction according to four preceding information exchanges. Applicant respectfully submits that the claimed invention recited by claim 1 is clearly different than instructions to apply an exception using generic computer components as alleged by the Final Office Action. Final Office Action at pp. 7-8. Further, the claimed invention recited by claim 1 amounts to more than mere routine and conventional activities, which is further evidenced by the absence of rejections under 35 U.S.C. §§ 102 and 103. Accordingly, to the extent that claim 1 is directed to an abstract idea (which Applicant does not concede), the alleged abstract idea is incorporated into a practical application.
For at least these reasons, Applicant submits that claim 1 recites patent-eligible subject matter. For at least the reasons discussed with respect to claim 1 and due to the subject matter recited by claims 12 and 20, Applicant further submits that claims 12 and 20 recite patent-eligible subject matter. In addition, Applicant submits that claims 2-11 and 13-19 recite patent-eligible subject matter, at least by virtue of their dependency upon claims 1 and 12 and due to the subject matter of claims 2-11 and 13-19. Accordingly, Applicant submits that claims 1-20 satisfy the requirements of 35 U.S.C. § 101 and Applicant respectfully requests withdrawal of this rejection.

Examiners response:
Examiner respectfully disagrees, commercial and legal interactions (including sales activities) fall into the grouping of Certain Methods of Organizing Human Activities.  In the instant application, the claims are directed towards several steps for using a computer to access information related to satellites and transactions, and analyze that information to determine if a transaction should be flagged as fraudulent, these are commercial and legal interactions.  The components themselves are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. With regards to the lack of 102 and 103 rejections, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.


For the reasons above, the 101 rejection is hereby maintained. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards non-transitory computer-accessible mediums. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims as follows:
Claim 1 recites an idea, in part, by:
information for a plurality of satellites;
receiving first information related to a first transaction associated with a financial account, wherein the first information includes a first date and a first time associated with the first transaction;
determining a first network coverage area associated with the first transaction based on the first information and by accessing the database, wherein the first network coverage area is based on a coverage area for a first satellite of the plurality of satellites;
receiving second information related to a second transaction associated with the financial account, wherein the second information includes a second date and a second time associated with the second transaction;
determining a second network coverage area associated with the second transaction based on the second information, the second network coverage area is based on a coverage area for a second satellite of the plurality of satellites; and
flagging the second transaction as potentially fraudulent based on the first network coverage area and the second network coverage area.

Claim 12 recites an idea, in part, by:
receiving first information related to a plurality of satellites;
obtain historical location information for the plurality of satellites;
determining a geographic area associated with a network coverage area for each of the satellites;
receiving second information related to a first transaction associated with a financial account, wherein the second information includes a first date and a first time associated with the first transaction;
determining a first geographic area for the first transaction based on the network coverage area of a first one of the satellites through which the first transaction took place and the second information;
receiving third information related to a second transaction associated with the financial account, wherein the third information includes a second date and a second time associated with the second transaction;
determining a second geographic area for the second transaction based on the network coverage area of a second one of the satellites through which the second transaction took place and the third information; and
flagging the second transaction as potentially fraudulent based on the first geographic area and the second geographic area.

And claim 20 recites an idea, in part, by:
historical location information for a plurality of satellites;
receiving first information related to a first transaction associated with a financial account; 
obtain historical location information for a first satellite and a second satellite;
determining a first geographic area associated with the first transaction based on a first network coverage area associated with the first satellite through which the first transaction took place;
receiving second information related to a second transaction associated with the financial account;
determining a second geographic area associated with the second transaction based on a second network coverage area associated with the second satellite through which the second transaction took place, wherein the first satellite is different than the second satellite;
determining (i) an elapsed time between the first transaction and the second transaction and (ii) a distance between the first geographic area and the second geographic area;
determining a likelihood of a person travelling the distance in the elapsed amount of time; and flagging the second transaction as potentially fraudulent based on the likelihood.

The steps recite above in Step 2A Prong 1, under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) for analyzing information related to satellite coverages and transactions to flag a transaction as potentially fraudulent, but for the recitation of generic computer components.   That is other than reciting a non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, a database, and a map database nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, database, and map database.  The non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, database, and map database.  The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, database, and map database to perform the steps cited above in Step 2A Prong 1 of the analysis, which amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data related to the transactions and satellite coverage areas and locations and analyzing that information to flag a transaction as potentially fraudulent. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-11, and 13-19 further define abstract idea for how the information is tracked and analyzed to flag a transaction as potentially fraudulent.  The tracking is recited broadly, and could be interpreted as tracking information stored in (or received from) a database in which the claims are directed towards analyzing that information to determine if a transaction is fraudulent, and further recite accessing a map data database to analyze the transaction information, similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  These are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas merely being applied with generic computer components.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694